Exhibit 10.1

 



THIRD AMENDMENT TO ASSIGNMENT AGREEMENT

 

THIS THIRD AMENDMENT TO ASSIGNMENT AGREEMENT (this “Amendment”), dated July 15,
2019, is entered into by and between Xenetic Biosciences, Inc., a Nevada
corporation (“Buyer”), and OPKO PHARMACEUTICALS, LLC (“OPKO”).

 

RECITALS

 

WHEREAS, Buyer and OPKO previously entered into that certain Assignment
Agreement, dated as of March 1, 2019, as amended (the “Assignment Agreement”);

 

WHEREAS, pursuant to Section 9.09 of the Assignment Agreement, the Assignment
Agreement may be amended, modified or supplemented by an agreement in writing
signed by Buyer and OPKO; and

 

WHEREAS, Buyer and OPKO desire to amend the Assignment Agreement by entering
into this Amendment.

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.                   Definitions. Capitalized terms used herein and not defined
herein shall have the meaning ascribed to such terms as set forth in the
Assignment Agreement and all references to Sections shall mean the Sections of
the Assignment Agreement unless reference is made to another document.

 

2.                   Amendment to Assignment Agreement. The Assignment Agreement
is hereby amended as follows:

 

Section 8.01. Sections 8.01(b)(ii) and (c)(ii) are amended to change the date
referenced therein of July 15, 2019 to July 31, 2019.

 

3.                   Assignment Agreement Otherwise Unchanged. Except as
expressly provided herein, the Assignment Agreement shall remain unchanged and
in full force and effect. Each reference to “this Agreement” or “the Assignment
Agreement” and words of similar import in the Assignment Agreement and in the
agreements and other documents contemplated by the Assignment Agreement shall be
a reference to the Assignment Agreement, as amended hereby, and as the same may
be further amended, restated, supplemented and otherwise modified and in effect
from time to time.

 

4.                   Ratification. In all respects not inconsistent with this
Amendment, Buyer and OPKO hereby ratify and affirm the Assignment Agreement as
amended hereby.

 

5.                   Miscellaneous. This Amendment shall be binding upon and
inure to the benefit of each party to the Assignment Agreement and its
successors and permitted assigns. The interpretation and construction of this
Amendment, and all matters relating hereto, shall be governed by the laws of the
State of Delaware applicable to agreements executed and to be performed solely
within such State and without regard to the conflict of laws rules thereof. The
headings in this Amendment are for reference only and shall not affect the
meaning or interpretation of this Amendment. This Amendment may be executed in
counterparts, each of which is deemed an original, but all of which constitute
one and the same instrument. Delivery of an executed counterpart of this
Amendment electronically, via email or .pdf, or by facsimile shall be effective
as delivery of an original executed counterpart of this Amendment.

 

 

 

 



 1 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first set forth above.

 

 

  BUYER:       XENETIC BIOSCIENCES, INC.           By: /s/ Jeffrey
Eisenberg              Name: Jeffrey Eisenberg   Title: Chief Executive Officer
          OPKO:       OPKO PHARMACEUTICALS, LLC           By: /s/ Steven D.
Rubin                 Name: Steven D. Rubin   Title: Executive Vice President  
 



 

 

 

 

 



[Signature Page to Third Amendment to Assignment Agreement]



 

 



 2 

